Title: To George Washington from Henry Knox, 7 July 1789
From: Knox, Henry
To: Washington, George



War Office 7th July [1789]

The report of the 23d of May 1789 on the treaties at Fort Harmar, by the Governor of the Western Territory, and the paper Number One of the Indian Department, contain such a general statement of the circumstances relative to the Indian tribes, within the limits of the United States, North West of the Ohio, as will probably render their situation sufficiently understood.
The Numbers, two, three, and four comprehend a general view of the nations south of the Ohio.
But the critical situation of affairs between the State of Georgia and the Creek Nation require a more particular consideration—In discussing this subject it will appear that the interest of all the indian nations south of the Ohio as far as the same may relate to the whites, is so blend’d together, as to render the circumstance highly probable, that in case of a War, they may make it one common cause.
Although each nation or tribe may have latent causes of hatred to each other on Account of disputes of boundaries and game, yet when they shall be impressed with the Idea, that their lives and lands are all at hazard, all inferior disputes will be accomodated, and an union as firm as the six northern nations may be formed by the southern tribes.
Their situation entirely surrounded on all sides, leads naturally to such an Union; and the present difficulties of the Creeks and Cherokees may accelerate and complete it. Already the Cherokees have taken refuge from the violence of the frontier people of North Carolina within the limits of the Creeks, and it may not be difficult for a Man of Mr McGillivrays abilities to convince the Choctaws and Chickasaws, that their remote situation is their only present protection that the time must shortly arrive when their troubles will commence.
In addition to these causes impelling to a general confederacy, there is another of considerable importance—The Policy

of the Spaniards—The jealousy that power entertains of the extension of the United States would lead them into considerable expense to build up if possible an impassable barrier—They will therefore endeavour to form and cement such an Union of the southern Indians.
Mr McGillivray has stated that Spain is bound by treaty to protect the Creeks in their hunting grounds. Although it may be prudent to doubt this assertion for the present, yet it is certain that Spain actually claims a considerable part of the territory ceded by Great Britain to the United States.
These circumstances require due weight in deliberating on the measures to be adopted respecting the Creeks.
Although the case of the Creeks will be a subject of Legislative discussion and decision, it may be supposed that after due consideration they will in substance adopt one or the other of the following alternatives to wit.
1st That the national dignity and justice require that the Arms of the union should be called forth in order to chastise the Creek nation of Indians for refusing to Treat with the United States on reasonable terms and for their hostile invasion of the State of Georgia or, 2dly That it appears to the Congress of the United States that it would be highly expedient to attempt to quiet, the hostilities between the State of Georgia and the Creek Nation of indians, by an amicable negociation, and for that purpose there be a bill brought in to authorize the President of the United States to appoint three Commissioners to repair to the State of Georgia in order to conclude a peace with the said Creek nation and other nations of indians to the Southward of the Ohio, within the limits of the United States.
Supposing that any measure similar to either of the said alternatives should be adopted it may be proper to examine into the manner which they are to be executed.
The most effectual mode of reducing the Creeks to submit to the will of the United States and to acknowledge the validity of the treaties stated to have been made by that nation with Georgia, would be by an adequate Army to be rais’d and continued until the objects of the War should be accomplished.
When the force of the Creeks be estimated and the probable combinations they might make with the other Indian nations, the army ought not to be calculated at less than 5000 Men[.]

This number on paper would not probably afford at the best, more than 3500 effectives—The delays and Contingencies inseperable from the preparations and operations of an Army, would probably render its duration necessary for the term of two years.
An Operating army of the above description, including all expences could not be calculated at less than one Million five hundred thousand dollars annually.
A less army than the one herein proposed would probably be utterly inadequate to the object: an useless expence, and disgraceful to the nation.
In case the second alternative should be agreed upon, the negociation should be conducted by three Commissioners with an adequate compensation for the trouble of the business, as an inducement for proper persons to accept the trust.
The Commissioners should be invested with full powers to decide all differences respecting boundaries between the State of Georgia and the Creek Indians, unconstrained by treaties said to exist between the said parties otherwise than the same may be reciprocally acknowledged.
The Commissioners also should be invested with powers to examine into the case of the Cherokees, and to renew with them the treaty made at Hopewell in November 1785, and report to the President such measures as shall be necessary to protect the said Cherokees in their former boundaries.
But all treaties with the Indian nations however equal, and just they may be in their principles will not only be nugatory but humiliating to the Sovereign unless they shall be guaranteed by a body of troops.
The angry passions of the frontier Indians and whites are too easily inflamed by reciprocal injuries, and are too violent to be controuled by the feeble authority of the civil power.
There can be neither Justice or observance of treaties, where every man claims to be the sole Judge in his own cause, and the avenger of his own supposed wrongs.
In such a case the sword of the Republic only, is adequate to guard a due administration of Justice, and the preservation of the peace.
In case therefore of the Commissioners concluding a treaty,

the boundaries between the whites and Indians must be protected by a body of at least five hundred troops.
The posts which they should occupy should be without the limits or jurisdiction of any individual State and within the territory assigned to the Indians for which particular provision should be made in the treaties.
All offences committed by individuals contrary to the treaties should be tried by a Court Martial agreeably to a law to be made for that purpose.
By this arrangment the operation of which will soon be understood, the indians would be convinced of the Justice and good intentions of the United States, and they would soon learn to venerate and obey that power from whom they derived security against the avarice and injustice of lawless frontier people.
Hence it will appear that troops will be necessary in either alternative—An Army in case of an adoption of the first, and after all the success that could reasonably be expected by means thereof, a corps to be continued and stationed on the frontiers of five hundred men—In case of the adoption of the second, the corps of five hundred only will be wanted provided proper treaties can be effected. But in any event of troops the subject must necessarily be considered and determined by Congress.
The disgraceful violation of the Treaty of Hopewell with the Cherokees, requires the serious consideration of Congress. If so direct and manifest contempt of the authority of the United States be suffered with impunity, it will be in vain to attempt to extend the arm of Government to the frontiers—The Indian tribes can have no faith in such imbecile promisses, and the lawless whites will ridicule a Government which shall on paper only, make Indian treaties and regulate indian boundaries.
The Policy of extending trade under certain regulations to the Choctaws and Chickasaws under the protection of military posts will also be a subject of Legislative deliberation.
The following observations, resulting from a general view of the Indian Department, are suggested with the hope that some of them might be considered as proper principles to be interwoven in a general system for the government of Indian affairs.
It would reflect honor on the new government and be attended with happy effects were a declarative Law to be passed

that the Indian tribes possess the right of the soil of all lands within their limits respectively and that they are not to be divested thereof but in consequence of fair and bona fide purchasses, made under the authority, or with the express approbation of the United States.
As a great source of all Indian wars are disputes about their boundaries, and as the United States are from the nature of the government liable to be involved in every war, that shall happen on this or any other account, it is highly proper that their authority and consent should be considered as essentially necessary to all measures for the consequences of which they are responsible.
No individual State could with propriety complain of invasion of its territorial rights. The independent nations and tribes of indians ought to be considered as foreign nations, not as the subjects of any particular state—each individual State indeed will retain the right of pre-emtion of all lands within its limits, which will not be abridged. But the general Sovereignty must possess the right of making all treaties on the execution or violation of which depend peace or war.
Whatever may have been the conduct of some of the late British Colonies in their seperate capacities toward the Indians, yet the same cannot be charged against the national character of the United States.
It is only since they possess the powers of Sovereignty, that they are responsible for their conduct.
But in future the obligations of Policy, humanity and Justice, together with that respect which every nation sacredly owes to its own reputation unite in requiring a noble liberal and disinterested administration of indian affairs.
Although the disposition of the people of the States to emigrate into the Indian country cannot be effectually prevented, it may be restrained and regulated.
It may be restrained by postponing new purchasses of Indian territory, and by prohibiting the Citizens from intruding on the Indian Lands.
It may be regulated by forming Colonies under the direction of Government and by posting a body of troops to execute their orders.
As population shall increase, and approach the Indian boundaries,

Game will be diminished, and new purchasses may be made for small considerations—This has been and probably will be the inevitable consequence of cultivation.
It is however painful to consider that all the Indian tribes once existing in those States, now the best cultivated and most populous, have become extinct. If the same causes continue, the same effects will happen, and in a short period the Idea of an Indian on this side the Mississippi will only be found in the page of the historian.
How different would be the sensation of a philosophic mind to reflect that instead of exterminating a part of the human race by our modes of population that we had persevered through all difficulties and at last had imparted our Knowledge of cultivation, and the arts, to the Aboriginals of the Country by which the source of future life and happiness had been preserved and extended. But it has been conceived to be impracticable to civilize the Indians of North America—This opinion is probably more convenient than Just.
That the civilization of the indians would be an operation of complicated difficulty. That it would require the highest knowledge of the human character, and a steady perseverance in a wise system for a series of years cannot be doubted—But to deny that under a course of favorable circumstances it could not be accomplished is to suppose the human character under the influence of such stubborn habits as to be incapable of melioration or change a supposition entirely contradicted by the progress of society from the barbarous ages to its present degree of perfection.
While it is contended that the object is practicable under a proper system, it is admitted in the fullest force to be impracticable according to the ordinary course of things, and that it could not be effected in a short period.
Were it possible to introduce among the Indian tribes a love for exclusive property it would be a happy commencement of the business.
This might be brought about by making presents from time to time to the Chiefs or their Wives of sheep and other domestic animals, and if in the first instance persons were appointed to take charge and teach the use of them a considerable part of the difficulty would be surmounted.

In the administration of the Indians every proper expedient that can be devised to gain their affections, and attach them to the interest of the Union should be adopted—The British Government had the practice of making the Indians presents of silver medals and Gorgets, uniform Clothing, and a sort of Military commission—The possessors retained an exclusive property to these articles—and the Southern Indians are exceedingly desirous of receiving similar gifts from the United States for which they would willingly resign those received from the British Officers—The policy of gratifying them cannot be doubted.
Missionaries of excellent moral character should be appointed to reside in their nation, who should be well supplied with all the implements of husbandry and the necessary stock for a farm.
These men should be made the instruments to work on the indians—presents should commonly pass through their hands or by their recommendations—They should in no degree be concerned in trade, or the purchase of lands to rouse the Jealousy of the indians—They should be their friends and fathers.
Such a plan although it might not fully effect the civilization of the Indians would most probably be attended with the salutary effect of attaching them to the Interest of the United States.
It is particularly important that something of this nature should be attempted with the southern nations of indians, whose confined situation might render them proper subjects for the experiment.
The expence of such a conciliatory system may be considered as a sufficient reason for rejecting it.
But when this shall be compared with a system of coercion it would be found the highest Oeconomy to adopt it.
The commanding Officers of the Troops on the frontiers of the Southern and Northern districts as they possess the sword should be the indian Agents and for which they should have a consideration.
Every article given to the Indians should be accounted for and witnessed by two commissioned officers.
The commanding officer should not receive any present

from the indians but in every respect conduct towards them in the most friendly and just manner.
All which is humbly submitted to the President of the United States.

H. Knox

